Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 1 of 14

 

 

 

 

Lamb v. Pulaski County Special School District
US. District Court, Eastern District of Arkansas, Western Division
Case No. 4:18-cv-00327

SUPPLEMENT TO MOTION FOR FINAL APPROVAL AND FINAL FAIRNESS
HEARING

 

 

 

 
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
JOHN LAMB, individually and on behalf PLAINTIFF
of all others similarly situated
Vv. Case No. 4:18-cv-00327
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

 

AMENDED CLASS ACTION AND COLLECTIVE ACTION SETTLEMENT
AGREEMENT AND RELEASE

 

Plaintiff John Lamb (“Plaintiff”) as an individual and on behalf of all others similarly
situated and Defendant Pulaski County Special School District (“Defendant” or “PCSSD”) make
this Amended Class Action and Collective Action Settlement and Release (“Agreement,”
“Settlement,” or “Settlement Agreement”). Defendant and Plaintiff are collectively referred to in
this Agreement as the “Parties.” This Agreement is subject to the approval of the Court and
intended to fully, finally and forever resolve, discharge, and settle the Released Claims, upon and
subject to the terms and conditions hereof.

RECITALS

1. This Action was filed on May 15, 2018 in the Eastern District of Arkansas, the
“Complaint” (ECF No. 1).

2. The Complaint alleged the PCSSD did not properly pay its bus drivers for overtime
and hourly work. The Complaint alleged the PCSSD’s actions violated the Fair Labor Standards
Act, 29 U.S.C. §§ 201-219 (“FLSA”), the Arkansas Minimum Wage Act, Ark. Code Ann.
§ 11-4-201, et seg. (“(AMWA”), and breached their bus drivers’ “support staff contracts.”

3. The PCSSD Answered on June 20, 2018 and denied liability. (ECF No. 6).

Page | of 13
 

Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 3 of 14

4, On January 14, 2019, Plaintiff filed: (i) a Motion for Conditional Certification
(ECF No. 10), (ii) a Motion for Class Certification (ECF No. 12), and (iii) a Motion to Approve a
Class Notice Plan (ECF No. 14).

5. The Court granted the Motions on February 27, 2019 (ECF Nos. 17—19). The
Court conditionally certified an FLSA class of individuals who entered into a contract with the
PCSSD to be a “Bus Drivers, Permanent Substitute Bus Drivers and/or Substitute Bus Drivers”
from May 15, 2015 forward.

6. __ The Court also certified under Rule 23 of the Federal Rules of Civil Procedure a
class of the same people from May 15, 2013 to February 25, 2019. Plaintiff provided Notices to
the Class. One Hundred Ninety-Two persons filed consents to join.

7. On July 28. 2020. the Parties executed a settlement agreement. subject to this

Court’s approval.

 

 

8. On August 14. 2020, the Parties moved for approval of the settlement agreement.

9. On September 8. 2020. the Court granted preliminary approval to our proposed
settlement.

10. Class Counsel mailed the Court-approved, long-form notice to the Class on

 

September 20. 2020. Class Counsel caused the Court-approved. publication notice to be published
in the Arkansas Democrat-Gazette’s print and online editions on Sunday, September 27, 2020.

Vi. Following notice. twenty-one persons requested exclusion (opted-out) of the

proposed settlement.

6-12. On Friday. December 4. 2020. the Court held a hearing to consider final approval

of the proposed settlement.

Page 2 of 13
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 4 of 14

4.13. During the Actions, the Parties engaged in fact investigation and discovery, giving
information and data about the claims and defenses. The Parties engaged in arm’s-length
negotiations and reached an agreement to settle the claims in the Action.

8-14. Based on discovery, the investigation of Plaintiffs Counsel, the damages involved,
the expense and time necessary to prosecute the Action through final discovery, motions practice
and trial, the uncertainty of complex litigation, and the benefits received under this Agreement,
Plaintiff and Plaintiff's counsel have concluded that a settlement with Defendant on the terms in
this Agreement is fair, reasonable, adequate, and in the best interests of the Plaintiff. Plaintiffs and
Class Counsel nonetheless recognize there are significant risks, uncertainties, and expenses in
proceeding through trial, and any appeals. Plaintiff and Plaintiff's Counsel have agreed to settle
with Defendant on the terms in this Agreement.

9-15. Defendant denies the claims asserted in the Action and makes no admission of
liability or violation of the FLSA, the AMWA or Arkansas law. It has provided information about
the calculation of the wages in the “support staff contracts.” Defendant nevertheless desires to
settle the Action on the terms in this Agreement to avoiding the burden, expense, and uncertainty
of continuing litigation, and to put to rest the controversies engendered by the Action.

16. _ The Parties, through their counsel, and subject to the approval of the Court, in
consideration of the promises and mutual covenants contained herein, and other good and valuable

consideration, agree the Action shall be settled, released, and dismissed with prejudice, upon and

subject to these terms and conditions.

Page 3 of 13
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 5 of 14

DEFINITIONS

+H-17. The “Action” means the following pending class and collective action in the
Eastern District of Arkansas, Western Division, John Lamb, individually an on behalf of all others
similarly situated vs. Pulaski County Special School District, Case No. 4:18-cv-00327.

42-18. “Class” refers to the Opt-in Plaintiffs and Rule 23 Class.

43-19. “Class Counsel” refers to Judson C. Kidd and Lucas Rowan, DODDS, KIDD &
RYAN and Thomas P. Thrash and Will Crowder, THRASH LAW FIRM, P.A.

44.20. “Court” means the United States District Court of the Eastern District of Arkansas,
or any other court taking jurisdiction of the Action for purposes of reviewing and ruling upon any
motion for preliminary or final approval, overseeing any part of the settlement process, and any
related matter.

45.21. “Effective Date” shall mean the date upon which the Court enters an order granting
final approval of the Agreement.

46.22. The “Opt-in Plaintiffs” means those +92-176 persons who filed consents to join in
the Action_and who have not requested exclusion from this Settlement.

47.23. “Released Claims” means all claims, demands, rights, liabilities, and causes of
action of every nature and description whatsoever, whether known or unknown, as asserted or that
might have been asserted in the Action against the Released Parties for the period of time arising
from the date of employment of the Opt-in Plaintiff-er-Rule23-Class-+mempber, including claims
for overtime compensation, minimum wages, liquidated damages, penalties and interest, attorney’s
fees and costs under the FLSA, the AMWA or any other applicable state laws (including statutory
and common law claims for breach of contract, unjust enrichment or other common law claims

relating to wage and hour issues) arising from the Opt-in Plaintiff's er-Rele23-Class-member

Page 4 of 13
 

Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 6 of 14

employment with Defendant up to March 1, 2020. Class-MembersThe Rule 23 Plaintiffs release

 

no claim related to workers’ compensation, unemployment compensation or discrimination law,
or any other claims that cannot be released by law.

48.24. “Released Parties” means Defendant and any and all of Defendant’s current,
former, and future mayerspresidents, officers, directors, eity-ceuneHboard members, secretaries-,
employees, managers, members, fiduciaries, agents, legal counsel, advisors, consultants, insurers,
accountants, auditors, trustees, associates, representatives, affiliates, successors, and assigns, and
their respective former, current, and future or indirect controlling persons or assignees and
including any director, officers, agents, partners, members, managers, or employees of any of the
foregoing.

49.——The “Rule 23 Class” consists of all individuals who entered into a contract with the
PCSSD to perform as a Bus Driver, Permanent Substitute Bus Driver, and/or Substitute Bus Driver

at any time from May 15, 2013 to February 25, 2019, who have not requested exclusion.

SETTLEMENT AMOUNT
29-25. In consideration of the promises and mutual covenants and releases described
herein, Defendant shall pay the total gross sum of $30,000.00 (the “Settlement Amount”) to resolve
the Action and all Released Claims.
24.26. Class Counsel is not requesting a fee or reimbursement of expenses. All settlement

proceeds will go to the Opt-In Plaintiffs. The Opt-In Plaintiffs will receive an equal share of the

Page 5 of 13
 

Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 7 of 14

Settlement Amount in the amount of $456-25170.45. The Opt-In Plaintiffs and Rule 23 Class
members will receive injunctive relief as provided herein.

22.27. As further consideration for this Agreement and Settlement, Defendant shall
modify its future contracts to disclose (in plain language) to each bus driver their specific pay, pay

for time over 6 hours each day, how overtime blended rates are calculated. The disclosure shall be

sufficient if it substantially conforms with the following language:

 

 

 

 

Compensation:
Hourly Rate First 6 hours per day: $
Hourly rate each hour over
6 hours per day: $
Above 40 hours per week: BLENDED RATE

 

 

EACH HOUR OVER THE SIXTH HOUR OF EVERYDAY WORKED IS PAID AT
$ _ PER HOUR. ANY OVERTIME OBTAINED IN A WEEK IS PAID AT A
BLENDED RATE, AS OUTLINED IN THE CLASSIFIED PERSONNEL POLICIES
[INSERT POLICY NAME AND PAGE NUMBER). THIS CONTRACT IS SUBJECT TO
ALL POLICIES AND PROCEDURES OF PCSSD AND THE APPLICABLE SALARY
SCHEDULE, WHICH IS AVAILABLE ONLINE AND IN THE OFFICES OF HUMAN
RESOURCES AND TRANSPORTATION.

 

 

 

23.28. Upon the Effective Date (and except as to such rights or claims as created by this
Agreement), each Class-Member-Opt-In Plaintiff releases and discharges Defendant and the

Released Parties from the Released Claims.

 
  

o

 

 

 

Page 6 of 13
 

Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 8 of 14

 

SETTLEMENT AMOUNT ALLOCATION

25-30. The $30,000.00 Settlement Amount will be distributed pro rata to the Opt-In
PlaintiffsClass.

26-31. No later than seven (7) days after the Effective Date, Defendant will pay the

 

Settlement Amount and the service award described in paragraph § 36 herein, into the trust account
of Class Counsel THRASH LAW FIRM, P.A.

27.32. On the Effective Date, the Plaintiff, the Opt-In Plaintiffs—and+he-Rule23-€lass,
byPlaintiffs. by operation of the judgment, shall have, fully, finally, and forever released,
relinquished, and discharged all Released Claims against each and all of the Released Parties,
whether or not any Opt-In Plaintiff suehmember-oftheClass receives a benefit.

28.33. Upon the Effective Date, each of the Released Parties shall be deemed to have, and
by operation of the judgment shall have, fully, finally, and forever released, relinquished, and
discharged the Plaintiff, the Class menbersMembers, and Class Counsel from all claims arising
out of, relating to, or in connection with the institution, prosecution, assertion, or resolution of the
Released Claims.

29.34. If any checks are returned as undeliverable, Class Counsel shall update the Class
Member’s last known mailing address through the National Change of Address program certified

by the United States Postal Service and will re-send the check to the new address.

Page 7 of 13
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 9 of 14

39.35. Settlement checks that have not been cashed, deposited, or otherwise negotiated
within 99-180 days shall be null and void. Class Counsel will report the status of any uncashed
funds to the Court.

31,36. The Parties agree that the terms of this Agreement represent a reasonable
compromise of disputed issues, arising from a bona fide dispute over FLSA coverage and the
merits of Plaintiff's FLSA and AMWA claims and alleged damages and agree to represent the
same to the Court. The Parties further agree that the settlement is a fair, reasonable, and adequate
resolution of Plaintiff's and the Class’s claims and is in the best interests of the Plaintiff and the
Class.

32.37. Administration of the Settlement shall be subject to the supervision, direction, and
approval of the Court. The administration of this Settlement shall be as provided in this Agreement.

33.38. The distribution of the Settlement Amount to the Class shall occur automatically to
the Opt-In Plaintiffs.-p}us-mentbers-Members of the Rule 23 Class will receive injunctive relief in
the form of contract disclosure as provided in paragraph § 22 herein, without the necessity of Class
Member’s submission of claims to participate in the Settlement. Only Opt-In Plaintiffs will receive
the Settlement Amount.

34.39. The Effective Date of this Settlement shall be conditioned on the occurrence of the
following events: (a) the Court’s entry of the preliminary approval order substantially consistent
with the terms of this Agreement; (b) the Court’s entry of a final judgment substantially consistent
with the terms of this Agreement; (c) the judgment shall have become final; (d) the PCSSD shall
have paid the Settlement Amount as in this Agreement.

35.40. In the event the Settlement is not approved by the Court, is otherwise cancelled in

accordance with its terms, or this Settlement is otherwise cancelled or terminated or fails to become

Page 8 of 13
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 10 of 14

effective in accordance with its terms, it shall become null and void and shall have no further force
and neither this Settlement, any of its provisions, or the negotiations and proceedings related
thereto: (a) shall be offered, received in evidence, or otherwise used in the Action or in any other
action or proceedings for any purpose including as it relates to class certification or discovery, or
(b) shall prejudice the rights of any of the Parties hereto, who shall be restored their respective
positions immediately prior to the execution of the Settlement.

OTHER TERMS

3641. Defendant will pay Plaintiff a service award of $500.00 (with no payroll tax
withholdings). Plaintiff will receive a form 1099 for his portion of the service award. The Court’s
failure to approve Plaintiffs service award shall not render the remainder of the Agreement
unenforceable.

37.42. Other than as provided in this Agreement each Party will bear their own costs and
fees.

38.43. TheNetaterthant0-days-afterthe-Parties have properly notified thefile-eeepyof
this Agreementin- Court, PCSSD shall serve-upenthe-appropriate federal and state officials netice
of the proposed settlement under 28 U.S.C. § 1715(b). FheParties-agreethe Action shal not be

39-44. The Parties agree to fully cooperate with each other to accomplish the terms of this
Agreement, including the execution of such documents and to take such other action as may be
reasonably necessary to implement the terms of this Agreement. The Parties shall use their best
efforts, including all efforts contemplated by this Agreement and any other efforts that may
become necessary by order of the Court, or otherwise, to cause this Agreement and the terms set

forth herein to become final and complete. As soon as practicable after execution of this

Page 9 of 13
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 11 of 14

Agreement, Class Counsel shall, with the assistance and cooperation of Defendant and its counsel,

take all necessary steps to secure the Court’s approval of this Agreement and to obtain a final

 

judgment in the Lawswit-Action upon completion of the terms and conditions of the Agreement as
approved by the Court.

40.45. The signatories represent that they fully may enter into this Agreement and bind
the Parties to the terms of the Agreement.

44.46. The Parties agree that the terms of this Agreement result from lengthy, intensive,
arm’s length negotiations between the Parties and that the Agreement shall not be construed for or
against any Party from the extent to which any Party or his or its counsel participated in the drafting
of this Agreement. This Agreement shall be construed under the substantive laws of Arkansas
without regard to conflicts of law principles.

42.47. Paragraph titles or captions contained herein are inserted as a matter of convenience
and for reference and in no way defined, limit, extend or describe the scope of this Agreement or
any provision hereof. Each term of this Agreement is contractual and not merely a recital.

43.48. This Agreement is enforceable in the U.S. District Court for the Eastern District of
Arkansas before the Hon. Lee P. Rudofsky (or such judge as designated in his stead by the
procedures of the Court), who shall retain jurisdiction to enforce this Agreement.

44.49. Unless otherwise specifically provided, all notices, demands or other
communications given by the Parties to this Settlement Agreement shall be in writing and shall be
addressed:

To Plaintiff:
Judson C. Kidd
Judkidd@dkrfirm.com

Lucas Rowan
Lrowan@dkrfirm.com

Page 10 of 13
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 12 of 14

DODDS, KIDD & RYAN
313 West Second Street
Little Rock, AR 72201-2481
Phone: (501) 375-9901
Fax: (501) 367-0387

Thomas P. Thrash
tomthrash@sbcglobal.net

Will T. Crowder
willcrowder@thrashlawfirmpa.com
THRASH LAW FIRM, P.A.

1101 Garland Street

Little Rock, AR 72201-1214
Phone: (501) 374-1058

Fax: (501) 374-2222

To Defendant:
George Jay Bequette, Jr.
Jbequette@bbpalaw.com
William Cody Kees
Ckees@bbpalaw.com
BEQUETTE, BILLINGSLEY & KEYS, P.A.
Simmons Bank Building
425 Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469
Phone: (501) 374-1107
Fax: (501) 374-5092
45.50. This Agreement may not be changed, altered, or modified except in writing and
signed by the Parties, and approved by the Court. This Agreement may not be discharged except
by performance under its terms or by a writing signed by the Parties.
46-51. This Agreement constitutes the entire agreement between the Parties relating to the
Settlement and transaction contemplated, and all prior or contemporaneous agreements,
understandings, representations, and statements, whether oral or written and whether by a Party or

such Party’s legal counsel, agreed to by the Parties, are merged herein. No rights may be waived

except in writing.

Page 11 of 13
Case 4:18-cv-00327-LPR Document 46-2 Filed 12/16/20 Page 13 of 14

47.52. This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, trustees, executors, administrators and successors. The Parties represent,
covenant, and warrant they have not directly or indirectly, assigned, transferred, encumbered, or
purported to assign, transfer or encumber to any person or entity any portion of any liability, claim,

demand, actions, cause of action, or rights herein released and discharged except as set forth herein.

 

48-53. Nothing in this Agreement, or the negotiations relating thereto, is intended or shall
be deemed to constitute a waiver of any applicable privilege or immunity, including, without
limitation, attorney/client privilege, joint-defense privilege, or work product immunity.

49-54. It is agreed that because the Class Members are so numerous, it is impossible or
impracticable and not required to have each Class Member execute this Agreement. This Notice
will advise all Class Members of the binding nature of the release and such shall have the same
force as if this Agreement were executed by each Class Members.

50-55. This Agreement may be executed in counterparts, and when each Party has signed
and delivered at least one such counterpart, each counterpart shall be deemed an original and when
taken with other signed counterparts, shall constitute one Agreement, which shall be binding upon
and effective as to all Parties. Signatures sent by facsimile machine or scanned signatures in
Portable Document Format sent by email shall be deemed original signatures.

[Signatures to Follow]

 

 

 

 

JOHN LAMB
Date:
PULASKI COUNTY SPECIAL SCHOOL
DISTRICT
By:
Title:
Date:

 

Page 12 of 13
© Case 4:18-tv-00327-LPR Document 46-2 Filed 12/16/20 Page 140f14 7.

     

   

 

 

 

 

 

 

Page 13 of 13
